PER CURIAM.
Appellant' was charged with ' robbery, pursuant to A.R.S. § 13-641 and A.R.S. § 13-643. He pleaded not guilty and was duly tried. The evidence established an employee...was held at gun point while a store was robbed of thirty dollars. Appellant was identified at trial by the employee on whom appellant had held the gun. Appellant was sentenced to an indeterminate term of from1 5 to 10 years.
■ Appellant filed his notice of appeal in propria persona and counsel was appointed by the trial court pursuant to A.R.S. § 13-161' to handle his appeal. Counsel advised this court by written communication that he had searched the record and the transcript and was unable to find grounds upon which the appeal could be based. This court ordered the appeal be submitted. On examination of the record, including the transcript of testimony, we find no grounds upon which the appeal could be based. State v. Burrell, 96 Ariz. 233, 393 P.2d 921.
Affirmed.